Citation Nr: 1021968	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to April 
1946.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the Veteran's cause of death.  In May 
2006, the appellant testified before the Board in a hearing 
that was held at the RO.  In July 2006 the Board remanded the 
claim for additional development.

In a March 2007 decision, the Board denied the claim for 
entitlement to service connection for cause of death.  The 
appellant appealed the decision denying the claim to the 
United States Court of Appeals for Veterans Claims.  In 
August 2009, the Court issued a Memorandum Decision vacating 
the Board's decision and remanding the claim for further 
action.  Additionally, the Court directed the Board to 
adjudicate the appellant's claim for accrued benefits.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  



REMAND

In March 2002, the RO denied the Veteran's claim for service 
connection for bronchitis secondary to asbestos exposure, and 
his claims to reopen previously denied claims for a 
cardiovascular disorder and for a Baker's cyst, claimed as a 
right knee condition.  The Veteran died in January 2003.  
That same month, the appellant filed a claim for accrued 
benefits, having the same effect as a notice of disagreement 
to the March 2002 rating decision.  The appellant has not 
been issued a statement of the case on the accrued benefits 
issues.  Where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The appellant contends that the Veteran's death was caused or 
aggravated by in-service exposure to asbestos.  The Board 
finds that this claim is inextricably intertwined with the 
pending claim for accrued benefits, as the resolution of that 
claim is necessary in order to adjudicate the Veteran's claim 
for cause of death.  It is necessary to first determine the 
Veteran's entitlement to service connection for the above-
listed disabilities prior to the adjudication of the cause of 
the death claim.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Send the Appellant and her 
representative a statement of the case on 
the issues of entitlement to service 
connection for bronchitis secondary to 
asbestos exposure, a cardiovascular 
disorder, and for a Baker's cyst, claimed 
as a right knee condition, for accrued 
benefits purposes.  She should be informed 
of her appeal rights and any further 
action should be deferred until the 
expiration of the appeal period or the 
filing of a substantive appeal.

2.  Then, if the decision on the issues of 
entitlement to service connection for the 
cause of the Veteran's death remains 
adverse to the appellant, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

